DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na (US2015/0062381).

Regarding claim 1, Na discloses an apparatus, comprising: 
at least one memory configured to store instructions (Fig. 2: See Memory 230 that stores different program instruction); and 
at least one processor in communication with the at least one memory (Fig. 2: See Bus 210, Processor 220 and memory 230) and configured to execute the instructions to: 
perform same area dividing on each of a plurality of images ([0013; 0119]: See the divided plurality of rectangular objects in region 1101 that is selected by a user in a first image and second image that is divided into plurality regions/images according to the number and sized of the objects selected in the first image); and 


Regarding claim 2, Na discloses the apparatus according to claim 1, wherein the corresponding areas are divided areas located at a same position ([0119]: See one of 

Regarding claim 4, Na discloses the apparatus according to claim 1, wherein the at least one processor executes the instructions to perform the area dividing based on an instruction from a user (abstract; [0013; 0118-0119]).  

Regarding claim 5, Na discloses the apparatus according to claim 4, wherein the at least one processor (Fig. 2: processor 220 and user touch input 240; [0057]) executes the instructions to determine at least one of positions of the area dividing and the first number or the second number based on the instruction from the user ([0118-0119]: second image is divided into images/regions corresponding to input selection from a user from first image).  

Regarding claim 6, Na discloses the apparatus according to claim 1, wherein the at least one processor (Fig. 2: processor 220) executes the instructions to perform determination of an object in each of the plurality of images ([0052; 0057; 0118-0119]: object determination based on user selection input or image analysis program 231), and perform the area dividing based on the determination ([0118-0119]).  

Regarding claim 17, Na discloses an apparatus, comprising: 
an image sensor configured to pick up a plurality of images (Fig. 2: camera 261 or 262; [0016] or claim 16); 

at least one processor in communication with the at least one memory (Fig. 2: See Bus 210, Processor 220 and memory 230) and configured to execute the instructions to: 
perform same area dividing on each of a plurality of images ([0013; 0119]: See the divided plurality of rectangular objects in region 1101 that is selected by a user in a first image and second image that is divided into plurality regions/images according to the number and sized of the objects selected in the first image); and 
create a composite image from the plurality of images ([0118]), wherein a first area of the composite image is composited from corresponding areas in a first number of image among the plurality of images ([0118-0119]: Na teach that the device 200 divide a second image into a plurality of images or regions according to the number and size of selected objects in the first image and respectively synthesize the divided images/regions of second image with the plurality of object regions in the first image; Na teaches that the size of the divided images/ regions  may correspond to a size and position of each of the object 1103,1105,1107,1109,1111 and 1113. Therefore, a first area of synthesized image is synthesized from the first objects/rectangular region of the first image and a corresponding divided image /region of a second image), wherein a second area of the composite image is composited from corresponding areas in a second number of image among the plurality of images ([0118-0119]: Na teach that the device 200 divide a second image into a plurality of images or regions according to the number and size of selected objects in the first image and respectively synthesize the 

	Regarding claim 19, the claim is a method of the apparatus claim 1. Therefore, claim 19 is analyzed and rejected as claim 1.

Regarding claim 21, the claim includes the same limitation as claimed in claim 1 or 19. Therefore, claim 21 is analyzed and rejected as claim 1. Claim 21 further requires: “anon-transitory computer-readable storage medium storing a program to cause a computer to perform (Na: See program stored in Memory 230 of Fig. 2).  

Claim Rejections - 35 USC § 103
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Na.

Regarding claim 7, Na fails to explicitly disclose the apparatus according to claim 6, wherein the at least one processor executes the instructions to perform the determination using a neural network.  


Regarding claim 14, Na fails to explicitly disclose the apparatus according to claim 1, wherein the plurality of images has a same field angle.  
Official Notice is taken that it is well known and expected in the art to compose/ synthesize plurality of images with different exposure time and same field angle in order to provide a high dynamic range image.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Na compose/synthesize images with same angle field of view. The modification thus provides a synthesized/composited image with high dynamic range.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Guichard (US2018/0197282).

Regarding claim 15, Na fails to explicitly disclose the apparatus according to claim 1, wherein the plurality of images is same in exposure time.
  In an analogous of art, Guichard teaches photographing modes for noise reduction image by fusing of image signals with same exposure with anti-ghost or high dynamic range image by fusing of image signals with different exposure with anti-ghost .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Yasutomi (US2017/0154453).

Regarding claim 3, Na fails to explicitly disclose the apparatus according to claim 1, wherein the at least one processor executes the instructions to create the composite image by addition averaging.
In an analogous of art, Yasutomi teaches an image compositing circuit for compositing a panoramic image from a plurality of images. The image compositing circuit performs not only addition average composition but also comparison bright composition or comparison dark composition that generates image data of one image by selecting a pixel having the brightest value or the darkest value in each region of image data to be composited ([0027]). In light of the teaching from Yasutomi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Na to include the image compositing circuit of Yasutomi.  The modifications thus provide a circuit that performs not only addition average composition but also comparison bright composition or comparison dark composition (Yasutomi: [0027]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Hatanaka (US2008/0056613).

Regarding claim 8, Na discloses the apparatus according to claim 1, wherein the at least one processor executes the instructions to: perform the area dividing by a predetermined method ([0013; 0118-0119]).
However, Na fails to explicitly disclose the instructions to:  detect the motion vector of each of divided areas; and create the composite image based on the motion vectors.  
In an analogous of art, Hatanaka teaches a first image combining device that is provided with a motion vector calculating portion calculating a motion vector between different divided exposure images of a plurality of divided exposure images obtained as a result of continuous shooting. Here, the first image combining device positions the divided exposure images based on the motion vector thus calculated, and combines the divided exposure images together one on top of another so as to form one composite image. The first image combining device is further provided with a mixture proportion calculating portion calculating, based on information commensurate with a motion of an image between the different divided exposure images, the mixture proportion of each divided exposure image to the composite image. The first image combining device combines the divided exposure images together one on top of another in mixture proportions thus calculated so as to form the composite image. (abstract; [0014-0018]; claim 1 and 5).  In light of the teaching from Hatanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 13, 16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Lee (US2022/0006939).

Regarding claim 13, Na fails to explicitly disclose the apparatus according to claim 1, wherein at least a part of an area of the composite image is simulatively longer in exposure time than the plurality of images.  
In an analogous of art, Lee teaches a processor 120 that may synthesize a plurality of captured images as one image and identify various objects in the composite image. The composite image may be an image in which a bright region is adjusted to be brighter, and a dark region is adjusted to be darker so that a contrast ratio may be high. ([0067]). In light of the teaching from Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Na to adjust an area to be darker (longer exposure time) and an area to be lighter in a composite image.  The modifications thus provide an image with high contrast ratio (Lee: [0067]).

Regarding claim 16, Na discloses an apparatus, comprising: 
an image sensor configured to pick up a plurality of images (Fig. 2: camera 261 or 262; [0016] or claim 16); 

at least one processor in communication with the at least one memory (Fig. 2: See Bus 210, Processor 220 and memory 230) and configured to execute the instructions to: 
perform area dividing on a standard image ([0013; 0118-0119]: See divided second image); and 
composite at least one reference image with an area divided by the area dividing to create a composite image ([0118-0119]: selected rectangular objects or regions in a first image are synthesized with divided images/regions from a second image), wherein the at least one processor executes the instructions to control a number of reference image composited with the divided area ([0057; 0118-0119]: the number of rectangular objects or regions in first image is selectable by touch input 240), based on a result of the area dividing ([0118-0119]: divided areas are based on resulted of area dividing corresponding to selected objects/ regions in first image).  
However, Na fails to explicitly disclose: “a composite image in which an exposure time in at least a part of an area is simulatively longer than an exposure time in at least a part of an area is simulatively longer than an exposure time of the at least one reference image”.
In an analogous of art, Lee teaches a processor 120 that may synthesize a plurality of captured images as one image and identify various objects in the composite image. The composite image may be an image in which a bright region is adjusted to be brighter, and a dark region is adjusted to be darker so that a contrast ratio may be high. 

Regarding claim 18, Na discloses an apparatus, comprising: 
an image sensor configured to pick up a plurality of images including a standard image and a reference image (Fig. 2: camera 261 or 262; [0016; 0118-0119] or claim 16); 
at least one memory configured to store instructions (Fig. 2: See Memory 230 that stores different program instruction); and 
at least one processor in communication with the at least one memory (Fig. 2: See Bus 210, Processor 220 and memory 230) and configured to execute the instructions to: 
perform area dividing on a standard image ([0013; 0118-0119]: See divided second image); and 
composite at least one reference image with an area divided by the area dividing to create a composite image ([0118-0119]: selected rectangular objects or regions in a first image are synthesized with divided images/regions from a second image), wherein the at least one processor executes the instructions to control a number of reference image composited with the divided area ([0057; 0118-0119]: the number of rectangular objects or regions in first image is selectable by touch input 240), based on a result of 
However, Na fails to explicitly disclose: “a composite image in which an exposure time in at least a part of an area is simulatively longer than an exposure time in at least a part of an area is simulatively longer than an exposure time of the at least one reference image”.
In an analogous of art, Lee teaches a processor 120 that may synthesize a plurality of captured images as one image and identify various objects in the composite image. The composite image may be an image in which a bright region is adjusted to be brighter, and a dark region is adjusted to be darker so that a contrast ratio may be high. ([0067]). In light of the teaching from Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Na to adjust an area to be darker (longer exposure time) and an area to be lighter in a composite image.  The modifications thus provide an image with high contrast ratio (Lee: [0067]).

Regarding claim 20, the claim is a method of the apparatus claim 16. Therefore, claim 20 is analyzed and rejected as claim 16.

Regarding claim 22, the claim includes the same limitation as claimed in claim 16 or 20. Therefore, claim 22 is analyzed and rejected as claim 16. Claim 22 further requires: “a non-transitory computer-readable storage medium storing a program to cause a computer to perform (Na: See program stored in Memory 230 of Fig. 2).  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 9, the prior art of Na discloses an image processor for synthesized selected objects/regions with a seconded divided images/ regions corresponding to the selected objects/regions. The prior art of Hatanaka discloses a camera system combines images based on motion vectors between divided exposure image. The prior art of Yasutomi discloses an image compositing circuit that performs not only addition average composition. The prior art of Lee disclose image composited with light and dark adjustment areas. The prior art of Guichard discloses method for compositing same exposure images. The prior art of Choi (US2012/0268552) discloses a method for compositing image in a mobile terminal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the apparatus according to claim 8 further in combination with: “wherein the at least one processor executes the instructions to detect the motion vector from positional shift between corresponding areas among the divided areas”.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/15/2022